—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered March 29, 1993, convicting defendant upon her plea of guilty of the crime of arson in the fourth degree.
Defendant pleaded guilty to the crime of arson in the fourth degree and was sentenced to a term of imprisonment of IVz to 4 years. Defendant was also ordered to pay restitution as well as other surcharges and fees. On this appeal, defendant contends that the sentence is harsh and excessive. Defendant was allowed to plead guilty to arson in the fourth degree in satisfaction of a superior court information charging the more serious crime of arson in the third degree as well as a pending petit larceny charge. Given these circumstances, we find no basis to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Ordered that the judgment is affirmed.